



Exhibit 10(a)49
2015 EQUITY OWNERSHIP PLAN OF ENTERGY CORPORATION AND SUBSIDIARIES
RESTRICTED STOCK UNITS AGREEMENT (STOCK SETTLED)


THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”), by and between Entergy
Corporation (“Entergy” or the “Company”) and [NAME] (“Grantee”), is effective on
[DATE], 2018 (the “Effective Date”), [subject to Grantee remaining a regular
full-time employee of an Entergy System Company employer (a “System Company
Employer”) through such date] [for new hires: “subject to Grantee becoming a
regular full-time employee of an Entergy System Company employer (a “System
Company Employer”) on or prior to such date”]. For purposes of this Agreement,
Entergy shall include any successor to its business or assets by operation of
law or otherwise and any entity that assumes or agrees to perform this
Agreement.


1.    Grant of Restricted Stock Units. Entergy hereby grants to Grantee,
pursuant to the 2015 Equity Ownership Plan of Entergy Corporation and
Subsidiaries (the “Equity Plan”), [NUMBER] Restricted Stock Units (the
“Restricted Units”), for the purposes of retaining Grantee’s full-time active
services as described herein through the Vesting Date described below, and for
Grantee’s agreement to the terms and conditions of the Equity Plan and this
Agreement.


2.    Incorporation of Equity Plan. The Equity Plan is hereby incorporated by
reference and made a part hereof, and the Restricted Units and this Agreement
shall be subject to all terms and conditions of the Equity Plan, a copy of which
has been provided or otherwise made accessible to Grantee. Any capitalized term
that is not defined in this Agreement shall have the meaning set forth in the
Equity Plan.


3.     Vesting of Restricted Units. [Subject to the release requirement
described in Section 4 hereof], the Restricted Units (excluding dividend
equivalents) shall vest on [the third (3rd) anniversary of the Effective Date]
(such date, the “Vesting Date”), provided that Grantee complies with Section 15
of this Agreement and remains continuously and actively employed through the
Vesting Date as a regular full-time employee of a System Company Employer and
performs Grantee’s job duties in a satisfactory manner through the Vesting Date,
as determined solely in the discretion of [APPLICABLE SYSTEM COMPANY OFFICER]
(“Vesting Criteria”). For purposes of this Section 3, Grantee shall no longer be
considered a regular full-time employee of any System Company Employer on the
date Grantee is no longer actively employed on a full-time basis with any System
Company Employer for any reason, including without limitation because of
Grantee’s resignation, retirement, death, separation from employment due to
disability, involuntary termination of employment for any reason or no reason,
or any other separation from full-time active employment with Grantee’s System
Company Employer, except as otherwise required by law. If Grantee fails to meet
the Vesting Criteria, then Grantee shall not vest in the Restricted Units,
except as otherwise provided in Section 5 of this Agreement. [Variation from
this default vesting schedule and release requirement may be determined by
Entergy Corporation’s Chief Executive Officer or the senior-most officer within
the Human Resources Department.]
  
4.    Scheduled Payment of Restricted Units. If Grantee meets the Vesting
Criteria then, [subject to Grantee executing a release agreement in a form
satisfactory to Entergy that, subject to applicable legal requirements, releases
all claims that may then exist against all System Companies and their affiliates
(a “Release”) and submitting the executed original Release to Entergy within the
time period and in the manner provided in the Release, and upon the Release
becoming irrevocable, then as soon as reasonably practicable after the date on
which the Release becomes irrevocable, but in no event later than the 15th day
of the third month following the end of the taxable year of Grantee’s System
Company Employer in which such Restricted Units are no longer subject to a
substantial risk of forfeiture,] Entergy shall pay to Grantee, or Grantee’s
beneficiary or estate (if Grantee should die after vesting, but prior to the
payment date), as the case may be, a number of shares of Common Stock equal to
the whole number of Restricted Units that vest on the Vesting Date, subject to
withholding for all federal, state and local deductions, tax withholdings, and
other withholdings





--------------------------------------------------------------------------------





and offsets that may apply or be required to be withheld in connection with such
payment, which shall be effected using the “net shares method” described in
Section 9. Such payment shall be made in accordance with the short-term deferral
exception under Code Section 409A and final regulations issued thereunder, as
may be amended after the Effective Date. [For the avoidance of doubt, if Grantee
does not timely sign and submit the executed original Release to Entergy, or
signs but timely revokes, the Release, then Grantee shall not be paid any
Restricted Units pursuant to this Agreement.]


5.     Accelerated Vesting. Notwithstanding the Vesting Criteria to the contrary
and subject to the terms of this Agreement, if Grantee incurs a CIC Separation
from Service, then the restrictive covenants set forth in Section 15(b), (c) and
(d) hereof shall cease to apply and the vesting of Grantee’s then-unvested
Restricted Units shall accelerate and Grantee shall fully vest in all Restricted
Units upon the later of (a) the date of such CIC Separation from Service or (b)
the consummation of the applicable Change in Control. In the event of
accelerated vesting as described in this Section 5, but subject to the
conditions and limitations described herein, Entergy shall pay Grantee a number
of shares of Common Stock equal to the number of Restricted Units that vest in
accordance with this Section 5 as of the first regular payroll date for
Grantee’s System Company Employer following the later of the applicable Change
in Control or Grantee’s CIC Separation from Service; provided that, if Grantee’s
CIC Separation from Service occurs prior to the applicable Change in Control,
then (i) if the Restricted Units payable pursuant to this Section 5 would
constitute “nonqualified deferred compensation” for purposes of Code Section
409A, then there shall not be an acceleration of any payment pursuant to this
Section 5 unless the applicable Change in Control constitutes a “change in
control event” within the meaning of Code Section 409A and (ii) if the
applicable Change in Control does not constitute a “change in control event”
within the meaning of Code Section 409A, then the Restricted Units shall vest as
above but be paid out at the same time and in the same form as if Grantee had
remained employed by a System Company Employer through the Vesting Date, subject
to Section 28 of the Equity Plan. Notwithstanding anything herein to the
contrary, if, following the occurrence of a Potential Change in Control and
prior to the occurrence of a Change in Control, Grantee incurs a Separation that
would be a CIC Separation from Service if it occurred during a Change in Control
Period, then the then-unvested Restricted Units shall remain outstanding and
unvested until a Change in Control, but if the Potential Change in Control does
not result in a Change in Control by the earlier of (A) the date that is ninety
(90) days after the date of the Grantee’s Separation or (B) the Vesting Date,
the unvested Restricted Units shall be cancelled and forfeited. Any payment to
Grantee pursuant to this Section 5 shall be subject to withholding for all
federal, state and local deductions, tax withholdings, and other withholdings
and offsets that may apply or be required to be withheld in connection with such
payment, which withholding shall be effected using the “net shares method”
described in Section 9.


6.    Termination and Forfeiture of Restricted Units. Except as otherwise
provided herein, this Agreement (other than the restrictive covenants set forth
in Section 15) shall terminate and the then-unvested Restricted Units shall be
forfeited on the date on which Grantee's full-time employment with all System
Company Employers terminates. Further, except as otherwise provided in Section 5
of this Agreement, if Grantee fails to meet a condition of the Vesting Criteria
at any time prior to the Vesting Date, then Grantee shall not vest in any
then-unvested Restricted Units and shall forfeit all unvested Restricted Units.
[Variation from this default treatment upon termination of employment due to
death, Total Disability or Retirement may be determined by Entergy Corporation’s
Chief Executive Officer or the senior-most officer within the Human Resources
Department.]


7.    Compliance with Code Section 409A Limitations. Notwithstanding any
provision to the contrary, all provisions of this Agreement shall be construed,
administered and interpreted to comply with or be exempt from Code Section 409A,
and, if necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Code Section 409A or final
regulations issued thereunder. Specifically, the terms “termination” and
“termination of employment” shall be applied in a manner consistent with the
definition of “separation from service” within the meaning of Code Section 409A.
A right of any System Company, if any, to offset or otherwise reduce any sums
that may be due or become payable by any System Company to Grantee by any
overpayment or indebtedness of Grantee shall be subject to limitations imposed
by Code Section 409A. For purposes of the limitations on nonqualified deferred
compensation under Code Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the Code Section 409A deferral election rules and the exclusion from
Code Section 409A for certain short-term deferral amounts. Amounts payable under
this





--------------------------------------------------------------------------------





Agreement shall be excludible from the requirements of Code Section 409A, to the
maximum possible extent, either as (i) short-term deferral amounts (e.g.,
amounts payable no later than the 15th day of the third month following the end
of the taxable year of Grantee’s System Company Employer in which such
Restricted Units are no longer subject to a substantial risk of forfeiture), or
(ii) under the exclusion for involuntary separation pay provided in Treasury
Regulations Section 1.409A-1(b)(9)(iii). To the extent that deferred
compensation subject to the requirements of Code Section 409A becomes payable
under this Agreement to Grantee at a time when Grantee is a “specified employee”
(within the meaning of Code Section 409A), any such payments shall be delayed by
six months to the extent necessary to comply with the requirements of Code
Section 409A(a)(2)(B).


8.    Restricted Units Nontransferable. Restricted Units awarded pursuant to
this Agreement may not be sold, exchanged, pledged, transferred, assigned, or
otherwise encumbered, hypothecated or disposed of by Grantee (or any
beneficiary) other than by will or laws of descent and distribution or otherwise
as the Equity Plan may allow.


9.    Withholding Taxes. Grantee’s System Company Employer shall have the right
to require Grantee to remit to it, or to withhold from other amounts payable to
Grantee, an amount sufficient to satisfy all federal, state and local tax
withholding requirements. Entergy will use the “net shares method” to satisfy
any tax withholding obligation, which means Entergy will reduce the number of
shares of Common Stock in respect of any vested Restricted Units otherwise
payable to Grantee under the terms and conditions of the Agreement by the number
of vested shares of Common Stock necessary to cover such obligation. Depending
upon the state or states in which Grantee resides or has resided, or performs or
has performed services, in the current, prior and future tax years, Grantee may
be subject to income tax in one or more states or jurisdictions. Grantee should
consult Grantee’s personal tax advisor to determine the states or jurisdictions
in which Grantee owes income tax and/or is required to file an individual income
tax return, based on Grantee’s particular circumstances. In no event shall
Entergy or any other System Company have any liability to Grantee for Grantee’s
individual income tax liability, for withholding or failing to withhold taxes,
or for remitting or failing to remit taxes with respect to Grantee’s income,
including, without limitation, in the event that Grantee is subject to penalty
tax pursuant to Section 409A of the Code.


10.    Governing Law. This Agreement shall be governed by and construed
according to the laws of the State of Delaware. The parties hereby submit to the
exclusive jurisdiction of the state and federal courts of the State of Delaware,
County of New Castle, for any dispute arising out of or relating to this
Agreement or the breach thereof, or regarding the interpretation thereof, or to
Grantee’s System Company employment or to the termination of Grantee’s System
Company employment.


11.    Amendments. The Equity Plan may be amended, modified or terminated only
in accordance with its terms. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by Grantee and such officer as may be specifically
designated by the Committee. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.


12.    Rights as a Shareholder. Neither Grantee nor any of Grantee's successors
in interest shall have any rights as a shareholder of Entergy with respect to
any Restricted Units, including without limitation the right to any dividends or
dividend equivalents.


13.    Agreement Not a Contract of Employment. Grantee’s employment with
Grantee’s System Company Employer shall remain at-will. Neither the Equity Plan,
the granting of the Restricted Units, this Agreement nor any other action taken
pursuant to the Equity Plan or this Agreement shall constitute or be evidence of
any agreement or understanding, express or implied, that Grantee has a right to
continue as an employee of any System Company Employer for any period of time or
at any specific rate of compensation.


14.     Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when hand-delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to Grantee, to
Grantee’s last known address as shown in the personnel records of Grantee’s
System Company Employer, and if to Entergy or Grantee’s System





--------------------------------------------------------------------------------





Company Employer, to the following address shown below or thereafter to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


If to Entergy or Grantee’s System Company Employer:


By hand delivery or email to Grantee’s supervisor, with a courtesy copy to:
    
Entergy Services, Inc.
Attention: General Counsel
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125    


15.     Confidentiality and Restrictive Covenants. In consideration of the grant
to Grantee of the Restricted Units set forth herein, Grantee hereby agrees as
follows:
(a)     Confidential Information. Grantee acknowledges that the System Companies
have unique methods and processes for the generation, transmission and
distribution and sale of energy products, which give them a competitive
advantage, including strategic and non-public plans for their products,
geographic and customer markets, and for marketing, distributing and selling
their products. Grantee further acknowledges that Grantee has held a position of
confidence and trust with respect to the System Companies and that Grantee has
and will acquire additional detailed knowledge of the System Companies’ unique
and confidential methods of doing business and plans for the future. Grantee
acknowledges that Entergy and the System Companies have expended and will
continue to expend substantial amounts of time, money and effort to develop
effective business and regulatory strategies, methodologies and technology.
Grantee also acknowledges that the System Companies have a compelling business
interest in protecting the System Companies’ Confidential Information (as
defined below) and that the System Companies would be seriously and irreparably
damaged by the disclosure of Confidential Information. Grantee therefore agrees
that, from the date of Grantee’s execution of this Agreement and during
Grantee’s employment or other service with any System Company and at all times
thereafter, Grantee shall hold in a fiduciary capacity for the benefit of the
System Companies and, other than as authorized in writing by the General Counsel
of the Company or as required by law, in the proper performance of Grantee’s
duties and responsibilities, or as otherwise provided in this Section 15,
Grantee shall not disclose, directly or indirectly, to any person or entity or
use for any purpose other than the furtherance of Grantee’s responsibilities to
Entergy and any other System Company, any Confidential Information. For purposes
of this Agreement, “Confidential Information” means information that provides
the System Companies with a competitive advantage, is not generally known by
persons outside the System Companies and could not easily be determined or
learned by someone outside the System Companies, including without limitation,
any and all information and knowledge, whether or not explicitly designated as
confidential and whether or not reduced to writing, regarding (i) the System
Companies’ utility business, including, without limitation, the generation,
transmission, brokering, marketing, distribution, sale and delivery of electric
power or generation capacity (through regulated utilities or otherwise), and its
natural gas distribution business, (ii) the Entergy Wholesale Commodities
business, including, without limitation, the ownership, development, management
or operation of power plants and power generation facilities (including, without
limitation, nuclear power plants) and the provision of operations and management
services (including decommissioning services) with respect to power plants and
the sale of the electric power produced by the System Companies’ operating
plants to wholesale customers, (iii) the System Companies’ proprietary methods
and methodology, technical data, trade secrets, know-how, research and
development information, product plans, customer lists, specific information
relating to products, services and customers or prospective customers
(including, but not limited to, customers or prospective customers of the System
Companies with whom Grantee becomes acquainted during Grantee’s relationship
with Entergy or any System Company), books and records of the System Companies,
corporate and strategic relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulae, technology,
designs, drawings, technical information, source codes, engineering information,
hardware configuration information, and matters of a business nature such as
information regarding marketing, costs, pricing, finances, financial models and
projections, billings, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to Grantee prior to or during Grantee’s employment with a System
Company or otherwise in connection with Grantee’s relationship





--------------------------------------------------------------------------------





with any System Company and (iv) any attorney-client privileged information of a
System Company. Confidential Information shall also include non-public
information concerning any director, officer, employee, shareholder, or partner
of any System Company. Grantee agrees that Grantee’s obligation not to disclose
or use Confidential Information, and Grantee’s obligation, detailed below, to
return and, upon Grantee’s termination of employment with all System Companies,
not to retain materials and tangible property described in this Section shall
also extend to such types of information, materials and tangible property of
customers of and suppliers to the System Companies and to other third parties,
in each case who may have disclosed or entrusted the same to Grantee or to any
System Company during Grantee’s employment with any System Company.
(b)    Non-Competition. For [one (1)] year following the termination for any
reason of Grantee’s employment by or service with Grantee’s last System Company
employer (the “Non-Compete Period”), Grantee will not engage in Competing
Employment. For purposes of this Section, “Competing Employment” means working
for, providing services to or otherwise directly or indirectly assisting
(whether or not for compensation) any person, entity or business which directly
or indirectly competes with any part of the System Company business, and such
employment or services involves products, services and business activities that
are the same as or similar to those Grantee provided to a System Company, or as
to which Grantee had access to Confidential Information, in the two years
preceding Grantee’s termination of employment or service with all System
Companies. Grantee agrees that it is reasonable for the restriction contained in
this paragraph to apply in each and every county, province, state, city, parish
or other political subdivision or territory of the United States in which any
System Company engages in any business activity, or otherwise distributes,
licenses or sells its products or services, including, without limitation,
Arkansas, Connecticut, District of Columbia, Louisiana, Massachusetts, Michigan,
Mississippi, Nebraska, New York, Texas, and Vermont and any other state in which
any System Company engages in business at any time and, with respect to the
State of Louisiana, means the following Parishes: Acadia, Allen, Ascension,
Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu,
Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto, East Baton Rouge,
East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville,
Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln,
Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines,
Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard, St. Charles,
St. Helena, Saint James, Saint John the Baptist, Saint Landry, Saint Martin,
Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion,
Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana and
Winn (the “Restricted Territory”). [With approval of Entergy Corporation’s Chief
Executive Officer or the senior-most officer within the Human Resources
Department: (1) discretion to reduce the default Non-Compete Period from 1 year
to a period not less than six months; and (2) with respect to a one-off grant to
ML 5 or below, discretion to limit the provision to apply only if employee is
later promoted to an ML 1-4 position prior to separation.]
(c)    Non-Solicitation. Grantee agrees that, while Grantee is employed by any
System Company and during the Non-Compete Period (or, if later, the last day
Grantee is scheduled to receive cash severance payments from Grantee’s System
Company employer pursuant to any severance plan or other agreement), except in
the good faith performance of Grantee’s duties to the System Companies, Grantee
shall not, other than as authorized in writing by the General Counsel of the
Company: (i) directly or indirectly advise, solicit, induce, hire, encourage or
assist in the hiring process, or advise, cause, encourage or assist others to
solicit, induce or hire, any employee or consultant of any System Company or any
individual who was an employee or consultant of any System Company at any time
during the six-month period immediately prior to such action or (ii) induce,
encourage, persuade or cause others to induce, encourage, or persuade any
employee or consultant of any System Company to cease providing services to any
System Company or in any way to modify such employee’s or consultant’s
relationship with any System Company or (iii) within the Restricted Territory,
directly or indirectly solicit the trade, business or patronage of any clients,
customers or vendors or prospective clients, customers or vendors of any System
Company to provide competing products or services or advise, or assist such
clients, customers or vendors or prospective clients, customers or vendors to in
any way modify their relationship with any System Company. The foregoing
non-solicitation (A) shall not be violated by general advertising not targeted
at the forgoing persons or entities; (B) shall not apply to solicitation of
persons involuntarily terminated from System Company employment; and (C) shall
only apply to persons or entities (x) who reported directly or indirectly to
Grantee; (y) with whom Grantee had material contact while at a System Company;
or (z) about whom or which Grantee possessed (1) information regarding quality
of performance while they were employed by a System Company, which information
Grantee would not otherwise have except for the position





--------------------------------------------------------------------------------





Grantee held with a System Company, or (2) Confidential Information.
(d)    Non-Disparagement. Grantee agrees that, to the fullest extent permitted
by applicable law, Grantee will not at any time (whether during or after
Grantee’s employment or service with any System Company), other than in the
proper performance of Grantee’s duties, publish or communicate to any person or
entity any “Disparaging” (as defined below) remarks, comments or statements
concerning any System Company or any of their respective directors, officers,
shareholders, employees, agents, attorneys, successors and assigns.
“Disparaging” remarks, comments or statements are those that are intended to, or
could be construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation, character, honesty, integrity, judgment, morality or
business acumen or abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that Grantee receives
or creates in the course of employment with a System Company are and shall
remain the property of the System Company and Grantee shall immediately return
(and/or cooperate in the supervised deletion of) such property to Grantee’s
System Company employer upon the termination of Grantee’s employment, for
whatever reason. The obligation to return property and documents extends to
anything received or made during and as a result of employment by a System
Company, regardless of whether it was received from a System Company or a third
party, such as an actual or potential vendor or customer, and regardless of
whether a document contains Confidential Information. The only documents not
subject to the obligation to return are documents directly relating to Grantee’s
compensation and benefits, such as Grantee’s pay stubs and benefit plan
information.
(f)     Violation of the Restrictive Covenant Section. In the event that Grantee
violates any provision of this Section 15, the time periods set forth in those
paragraphs shall be extended for the period of time Grantee remains in violation
of the provisions. The provisions of Section 15(a) - (e) hereof are, and shall
be construed as, independent covenants, and no claimed or actual breach of any
contractual or legal duty by any System Company shall excuse or terminate
Grantee’s obligations hereunder or preclude any System Company from obtaining
injunctive relief for Grantee’s violation, or threatened violation, of any of
those provisions. Grantee also agree to indemnify and hold the System Companies
harmless from any and all losses (including, but not limited to, reasonable
attorney’s fees and other expenses incurred to enforce this Agreement) suffered
by any System Company as a result of any violation or threatened violation of
any of Grantee’s representations, warranties, covenants or undertakings set
forth in this Agreement (in addition to any other remedies available to the
System Companies set forth in Section 15(i) below), provided that a System
Company is found to be the prevailing party in any such action.
(g)    Exclusions. Notwithstanding anything else in this Section 15 or in this
Agreement to the contrary:
(i)    the restrictive covenants in this Section 15 are not intended to restrict
Grantee from cooperating with any investigation or proceeding initiated by the
Nuclear Regulatory Commission (“NRC”) or any other federal or state regulatory
agency. Further, Grantee may make disclosure (i) to exercise Grantee’s rights as
a whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a) or any other
federal or state law providing whistleblower rights; (ii) to the extent
necessary when providing safety-related or other information to the NRC on
matters within the NRC’s regulatory jurisdiction; (iii) when participating in
“protected activities”, as defined in Section 211 of the Energy Reorganization
Act of 1974 and in C.F.R. Part 50.7; (iv) when engaging in activities protected
by the National Labor Relations Act or any similar federal or state law; or (v)
when required to do so by a court of law, by any governmental agency or
administrative or legislative body with jurisdiction to order Grantee to
divulge, disclose or make accessible such information. With the exception of
Confidential Information subject to the attorney-client privilege, Grantee shall
have no obligation to seek prior approval of any System Company or to inform any
System Company of such disclosure. This Agreement does not limit Grantee’s
ability to communicate, without notice to any System Company, with any
governmental agencies or otherwise participate in any investigation or
proceeding that may be conducted by any governmental agency.





--------------------------------------------------------------------------------





(ii)    Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject Grantee to criminal or civil liability under any
Federal or State trade secret law for the disclosure of a System Company trade
secret: (A) in confidence to a Federal, State or local government official,
either directly or indirectly, or to an attorney in confidence solely for the
purpose of reporting or investigating a suspected violation of law; (B) in a
complaint or other document filed in a lawsuit or other proceeding, provided
that any complaint or document containing the trade secret is filed under seal;
or (C) to an attorney representing Grantee in a lawsuit for retaliation by any
System Company for reporting a suspected violation of law or to use the trade
secret information in that court proceeding, provided that any document
containing the trade secret is filed under seal and Grantee does not disclose
the trade secret, except pursuant to court order.
(h)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that Grantee is or
becomes subject to any other agreement that contains restrictive covenants that
are different from the restrictive covenants contained in this agreement, the
restrictive covenants set forth in such other agreement shall supplement, and
shall not replace, the restrictive covenants herein.
(i)    Enforcement. Grantee hereby agrees that the covenants set forth in this
Section 15 are reasonable with respect to their scope, duration, and
geographical area. Grantee further agrees and acknowledges that the restrictions
contained in Section 15 do not and would not unreasonably impose limitations on
Grantee’s ability to earn a living. If any court or other tribunal determines
that any term or provision of Sections 15 is overbroad or otherwise invalid or
unenforceable, Grantee and Entergy hereby agree that such court or tribunal
shall have the power and obligation to narrow or otherwise reform the
unenforceable term or provision, including to delete, replace, or add specific
words or phrases, but only to the narrowest extent necessary to render the
provision valid and enforceable (provided that in no event shall the length of
any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be fully enforceable as so modified. Grantee’s agreement to the
restrictions provided for in this Agreement and Entergy’s agreement to grant the
Award are mutually dependent consideration. Therefore, notwithstanding any other
provision to the contrary in this Agreement, if (i) the enforceability of any
material restriction applicable to Grantee as provided for in this Section 15 is
challenged and found unenforceable by a court or other tribunal or (ii) Grantee
breaches any of the provisions of Section 15, then Entergy shall have the right
to terminate this Agreement and recover from Grantee all shares of Common Stock
paid to Grantee pursuant to this Agreement and, if Grantee has sold,
transferred, or otherwise disposed of any shares of Common Stock received in
respect of the Restricted Units, an amount equal to the aggregate Fair Market
Value of such shares of Common Stock on the date on which such Common Stock was
paid to Grantee pursuant to this Agreement. This provision shall be construed as
a return of consideration or ill-gotten gains due to the failure of Grantee’s
promises and consideration under the Agreement, and not as a liquidated damages
clause. In addition, in the event of Entergy’s termination of this Agreement,
Grantee shall immediately forfeit all unvested Restricted Units and all vested
and unpaid Restricted Units. Grantee further hereby agrees that, in the event of
a breach by Grantee of any of the provisions of Sections 15(a), (b), (c) (d) or
(e), monetary damages shall not constitute a sufficient remedy. Consequently, in
the event of any such breach or threatened breach, Entergy or a System Company
may, in addition to and without prejudice to other rights and remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof, in each case without the requirement of
posting a bond or proving actual damages and without having to demonstrate that
money damages would be inadequate. Grantee acknowledges that Grantee has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Grantee by this Agreement, and Grantee is in full accord
as to their necessity for the reasonable and proper protection of Confidential
Information of the System Companies and their relationships with customers,
suppliers and other business partners.
(j)    For purposes of this Section 15, “System Company” shall include Entergy
and all other System Companies. Grantee and Entergy agree that each System
Company is an intended third-party beneficiary of this Section 15, and further
agree that System Company is entitled to enforce the provisions of this Section
15 in accordance with its terms. Notwithstanding anything to the contrary in
this Agreement, the terms and conditions of the restrictive covenants set forth
in this Section 15 shall survive the termination of this Agreement and shall
remain in full force according to their respective terms and conditions.





--------------------------------------------------------------------------------





(k)    In the twelve (12) months following the termination of Grantee’s
employment with Grantee’s last System Company employer, in the event Grantee
seeks or obtains employment or another business affiliation with any person or
entity other than the Company, Grantee agrees to notify the Company in writing,
as far in advance as is reasonably practicable, but in no event less than two
weeks prior to Grantee’s proposed commencement of employment, of the details of
such employment or business affiliation. Grantee also agrees to show these
restrictive covenant provisions to any prospective employer, and Grantee
consents to any System Company showing these provisions to any third party
believed by a System Company to be a prospective or actual employer of Grantee,
or a receiver of services from Grantee, and to insisting on Grantee’s compliance
with these terms. Grantee’s obligations under this Section will expire on that
date which is twelve months after the end of Grantee’s employment with all
System Companies (or, if later, the last date as of which Grantee is scheduled
to receive separation payments from any System Company pursuant to a severance
plan or other agreement).


16.     Validity. Except as specifically provided in Section 15(g), the
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.


17.     Payment in Error. To the maximum extent permitted by applicable law, in
the event that a payment is made to Grantee or Grantee’s successor (whether in
cash, stock or other property) in error that exceeds the amount to which Grantee
and Grantee’s successor is entitled pursuant to the terms and conditions of this
Agreement or the Equity Plan (such excess amount, an “Excess Payment”), Grantee
or Grantee’s successor will repay to Entergy, and Entergy shall have the right
to recoup from Grantee or Grantee’s successor such Excess Payment by notifying
Grantee or Grantee’s successor in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to Entergy by
Grantee or Grantee’s successor in the amount of such Excess Payment or (ii)
reduction of any amount(s) owed to Grantee or Grantee’s successor by Entergy or
any other System Company by the amount of the Excess Payment.


18.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


19.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.







--------------------------------------------------------------------------------





[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement,
which is effective as of the Effective Date.


ENTERGY CORPORATION                








________________________                
By:    Andrea Coughlin Rowley    
Senior Vice President, HR


                                    


Date: ____________________




The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Agreement and to all the terms and provisions of the Equity Plan
herein incorporated by reference. The undersigned Grantee further acknowledges
that the 2015 Equity Plan and 2015 Equity Plan Prospectus are available to
Grantee on Entergy’s internal Web page.




    
[NAME], Grantee


Date: _________________________________
















 R  R
                                                                                  





